DETAILED ACTION
This action is in response to the claims filed 26 April, 2021. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the machine-learned model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing with “the non-physics based model”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10678969 in view of instant application. 
“correlating fatigue crack growth with operational data” is an obvious variant of “predicting UBL based on historical/flight data.” Predicting necessarily requires knowing the correlation or lack thereof of the input with respect to the output. Further, operational data is simply a synonym for historical/flight data as flight data includes data relating to operation. Finally, Usage based life and crack growth are both measures of the remaining usable life of a machine.
“constructing a non-physics based model” and “using a machine learning technique” are also obvious variants. Although “using a machine learning technique” is a claim to a genus that includes the species “constructing a non-physics based model,” the scope of machine learning techniques is well defined to include “constructing a non-physics based model” 
Instant 
10678969
A computing system, comprising: one or more processors; and one or more memory devices,
A system for modeling usage based life consumption of a gas turbine engine comprising: one or more memory devices; one or more processors
the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations for constructing a non-physics based model
using a machine learning technique
correlating fatigue crack growth with operational data
generate a predicted usage based life (UBL) for one or more components of the gas turbine engine based on the historical data and the flight data
obtaining historical operational data associated with one or more rotatable structures of one or more machines
obtain historical data indicative of operational conditions of the gas turbine engine
obtaining data indicative of fatigue crack size for the one or more rotatable structures
obtain, flight data indicative of one or more operational conditions of an aerial vehicle during an operating period; determine, whether the flight data is indicative of a usable flight
and constructing a non-physics based model
using a machine learning technique
correlating fatigue crack growth with operational data using a machine learning technique
generate a predicted usage based life (UBL) for one or more components of the gas turbine engine based on the historical data and the flight data using a machine learning technique


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 1 of U.S. Patent No. 10678969 in view of instant application.
Data consisting of “a plurality of aerial vehicles” versus “an aerial vehicle” are identical in scope.  “As a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more’ “ 01 Communique Lab v. LogMeIn, Case No. 11-1403 (Fed. Cir., July 31, 2012) (Fogel, J., sitting by designation)
Additionally, flight data recorded by a sensor is given broadest reasonable interpretation to include historical data indicative of the machines operation.

instant
10678969
[the system] wherein: the historical operational data comprises flight data associated with a plurality of aerial vehicles; 
[claim 1]
historical data indicative of one or more operational conditions of an aerial vehicle
and the historical operational data is collected by one or more sensors associated with a health and usage monitoring system of the plurality of aerial vehicles.
[claim 2]
wherein the flight data is obtained by one or more sensors associated with a health and usage monitoring system.



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 and 18 of U.S. Patent No. 10678969 in view of instant application.
The instant only limits to “at least one” including “time-above-value”
instant
10678969
processing the historical operational data to determine one or more input features for training the non-physics based model using the machine learning technique
[claim 15] generate a predicted usage based life (UBL) for one or more components of the gas turbine engine based on the historical data and the flight data using a machine learning technique;
wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles.
[claim 18] wherein the one or more feature inputs comprise a time-above-value feature.



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10678969 in view of instant application.
A random forest model is not restricted to either a classification or a regression model. It can be used to output a classification and/or a regression.
instant
10678969
the non-physics based model comprises a random forest model
wherein the model comprises a random forest model.
and the random forest model comprises a classification model and a regression model.
wherein the model comprises a random forest model.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. US publication number US-20100161245-A1, hereinafter Rai in view of Goldberg et al. US publication number US-5260871-A, hereinafter Goldberg.

Regarding Claim 1
	Rai teaches, a computing system, comprising: one or more processors (¶006 “a system for monitoring health of rotating rotor blades…and a controller. The controller includes a processor”) obtaining historical operational data associated with one or more rotatable structures of one or more machines (¶ 0027 “The known heath of rotating rotor blade may include, for example, factors such as known cracks and lengths in the rotating rotor blade 311”) obtaining data indicative of fatigue crack size for the one or more rotatable structures (¶ 0028 “For example, the relationship may include development between change in frequency of the rotating rotor blades 311 for specific vibration modes with respect to crack size.”) correlating fatigue crack growth with operational data using a machine learning technique (¶ 0029 “for example.., neural network methods… can be used for fusing the features in the decision level fuser 19… 19 determines cracks and predicts cracks and crack risk”)
	Rai does not appear to explicitly teach, one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations …and constructing a non-physics based model.
	However, Goldberg when addressing issues related to neural networks teaches one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations …and constructing a non-physics based model. (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network” The examiner notes that a computer system containing a processor must include computer readable memory storing instructions. Further, a neural network is a specific kind of non-physics based model, wherein the computation is based on hidden relationships in data and not explicitly defined physical relationships)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of constructing a non-physics based model as taught by Goldberg to the disclosed invention of Rai.
	One of ordinary skill in the arts would have been motivated to make this modification in order to store neural network entities on memory for further processing by processors.

Regarding Claim 11
Rai/Goldberg teaches the machine in claim 1.
	Further Rai teaches, wherein the data indicative of fatigue crack size is obtained from a physics based model. (¶0008 “a physics modeler for receiving the initial features from the processor and estimating data regarding rotor blade crack length and rotor blade crack propagation time”)

Regarding Claim 13
Rai/Goldberg teaches the machine in claim 1.
Further Rai teaches wherein the non-physics based model is a neural network model (¶0029 neural network methods, tree logic methods, and voting logic methods can be used for fusing the features in the decision level fuser 19”)

Regarding Claim 14
	Rai teaches obtaining, by one or more processors (¶006 “a system for monitoring health of rotating rotor blades…and a controller. The controller includes a processor”) A computer-implemented method for predicting fatigue crack growth, comprising (¶ 0023 “The system 100 may include an onsite monitor OSM 16 (hereinafter `OSM`) for collecting operational data of the rotor blades 311”, ¶008 “and estimating data regarding… rotor blade crack propagation time”) operational data associated with one or more rotatable components of a machine (¶ 0027 “The known heath of rotating rotor blade may include, for example, factors such as known cracks and lengths in the rotating rotor blade 311”) based at least in part on historical operational data; and determining, by the one or more processors, fatigue crack growth associated with the one or more rotatable components based at least in part on the non-physics based model and the operational data. (¶ 0028 “For example, the relationship may include development between change in frequency of the rotating rotor blades 311 for specific vibration modes with respect to crack size.”) constructed using a machine learning…a non-physics based model correlating operational data with fatigue crack growth (¶ 0029 “for example.., neural network methods[non-physics]… can be used for fusing the features in the decision level fuser 19… 19 determines cracks and predicts cracks and crack risk”)
	Rai does not appear to explicitly teach, accessing, by the one or more processors.
	However, Goldberg when addressing issues related to neural networks teaches accessing, by the one or more processors (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of constructing a non-physics based model as taught by Goldberg to the disclosed invention of Rai.
	One of ordinary skill in the arts would have been motivated to make this modification in order to store neural network entities on memory for further processing by processors.

Regarding claim 18
	Rai teaches correlating fatigue crack growth with operational data (¶ 0023 “The system 100 may include an onsite monitor OSM 16 (hereinafter `OSM`) for collecting operational data of the rotor blades 311”, ¶008 “and estimating data regarding… rotor blade crack propagation time”) obtaining historical operational data associated with one or more rotatable structures of each of a plurality of machines (¶ 0027 “The known heath of rotating rotor blade may include, for example, factors such as known cracks and lengths in the rotating rotor blade 311”) obtaining data indicative of fatigue crack size for the one or more rotatable structures of each of the plurality of machines (¶ 0028 “For example, the relationship may include development between change in frequency of the rotating rotor blades 311 for specific vibration modes with respect to crack size.”) correlating fatigue crack growth with operational data using a machine learning technique (¶ 0029 “for example.., neural network methods… can be used for fusing the features in the decision level fuser 19… 19 determines cracks and predicts cracks and crack risk”)
	Rai does not appear to explicitly teach, A tangible, non-transitory computer-readable medium storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations… and constructing a non-physics based model.
	However, Goldberg when addressing issues related to neural networks teaches a tangible, non-transitory computer-readable medium storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations… and constructing a non-physics based model. (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network” The examiner notes that a computer system containing a processor must include computer readable memory storing instructions. Further, a neural network is a specific kind of non-physics based model, wherein the computation is based on hidden relationships in data and not explicitly defined physical relationships)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of constructing a non-physics based model as taught by Goldberg to the disclosed invention of Rai.
	One of ordinary skill in the arts would have been motivated to make this modification in order to store neural network entities on memory for further processing by processors.

Claim 2, 3, 5, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg in view of Vala et al. US publication number US-10223846-B2, hereinafter Vala.

Regarding Claim 2
	Rai/Goldberg teaches the machine in claim 1.
Further, Rai teaches, the non-physics based model includes one or more inputs configured to receive operational data associated with a second plurality of machines and one or more outputs configured to provide an indication of predicted fatigue crack growth associated with one or more rotatable structures of each of the second plurality of machines (¶ 0023 “The system 100 may include an onsite monitor OSM 16 (hereinafter `OSM`) for collecting operational data of the rotor blades 311[ a second plurality taught by Vala]”, ¶008 “and estimating data regarding… rotor blade [ of a second plurality taught by Vala] crack propagation time”) the operations further comprising: inputting operational data associated with a first machine of the second plurality of machines to the machine-learned mode (¶ 0027 “The known heath of rotating rotor blade may include, for example, factors such as known cracks and lengths in the rotating rotor blade 311”, See Fig 1. The OSM data input into the model) generating, as the one or more outputs of the non-physics based model, a first indication of predicted fatigue crack growth associated with a first rotatable structure of the first machine (¶ 0029 “for example.., neural network methods… can be used for fusing the features in the decision level fuser 19… 19 determines cracks and predicts cracks and crack risk” See Fig 1. The OSM data input into the model associated with a rotatable structures)
	Rai/Goldberg does not appear to explicitly teach wherein the one or more machines is a first plurality of machines…generating an automated maintenance message associated with the first rotatable structure.
	However, Vala when addressing issue relating to machine health prediction teaches, wherein the one or more machines is a first plurality of machines (Col3 line 32-33 “The flight test data can be arranged by engine, by aerial vehicle [1st plurality of machines]” The examiner notes that the data arranged by vehicle implies multiple pluralities of vehicles in the data set) generating an automated maintenance message associated with the first rotatable structure. (Col 3 line 1- 2 “For example, in an embodiment, if the temperature margin is zero, then a notification [ maintenance message] to remove the engine for maintenance can be generated [by the computing system]” 
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate data associated with multiple machines and a notification system associated with machine status as taught by Vala to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order to apply robust “Training data [which] can include flight test data [operational data] for an engine, flight test data for a vehicle, flight test data for a fleet, and/or an aggregation of flight test data for a plurality of vehicles” (Vala Col 6 line 34-37)

Regarding claim 3
	Rai/Goldberg/Vala teaches the machine in claim 2. 
Further, Rai teaches monitoring operation of the first plurality of machines using a first plurality of sensors to determine the historical operational data and monitoring operation of the second plurality of machines using a second plurality of sensors to determine operational data associated with the second plurality of machines (¶ 0023 “The system 100 may include an onsite monitor OSM [sensor] 16 (hereinafter `OSM`) for collecting operational data of the rotor blades 311”, ¶0027 “The factors affecting health [ collected by the OSM ]…hours of operation [historical]”)  and generating the first indication of predicted fatigue crack growth is performed (¶ P0029 “ determines cracks and predicts cracks and crack risk”
Further still, Goldberg teaches constructing the non-physics based model is performed by at least a first of the one or more processors (Col 3 line 59-61“A processor… performs the feature generation as well as the design, training and testing of the neural network”)
Further still, Vala teaches by at least a second of the one or more processors. (Col 1 line 62-63 “The one or more processors are configured to predict engine health”)

Regarding Claim 5
Rai/Goldberg teaches the machine in claim 1. 
Rai/Goldberg does not appear to explicitly teach the historical operational data comprises flight data associated with a plurality of aerial vehicles; and the historical operational data is collected by one or more sensors associated with a health and usage monitoring system of the plurality of aerial vehicles; and the historical operational data is collected by one or more sensors associated with a health and usage monitoring system of the plurality of aerial vehicles.
However, Vala when addressing issue relating to machine health prediction teaches the historical operational data comprises flight data associated with a plurality of aerial vehicles (¶0011 “an aerial vehicle can collect flight test data [historical operational data] related to one or more engines… transmitted to a cloud computing environment…The flight test data can be arranged by engine, by aerial vehicle” The examiner notes that as data is arranged by aerial vehicle, which implies a plurality of vehicles) and the historical operational data is collected by one or more sensors associated with a health and usage monitoring system (¶004 P004 “a method for modeling engine health…one or more coefficients for a power assistance check (PAC) based on the engine ATP data and the received flight test data…uses the one or more coefficients in the PAC to predict engine health. [Therefore associated with HUMS] ” ¶0030 “For example, the data set can include data from various types of sensors”) of the plurality of aerial vehicles. (¶0011The flight test data can be arranged by engine, by aerial vehicle” The examiner notes that as data is arranged by aerial vehicle which implies a plurality of vehicles)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate historical and operation data associated with multiple machines collected via sensors as taught by Vala to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order to apply robust “Training data [which] can include flight test data [operational/historical data] for an engine, flight test data for a vehicle, flight test data for a fleet, and/or an aggregation of flight test data for a plurality of vehicles” (Vala Col 6 line 34-37)

Regarding claim 8
Rai/Goldberg teaches the machine in claim 1. 
Rai/Goldberg does not appear to explicitly teach the operational data comprises data indicative of at least one of temperature, core speed, torque, or acceleration.
However, Vala when addressing issue relating to machine health prediction teaches the operational data comprises data indicative of at least one of temperature, core speed, torque, or acceleration. (Description ¶0009 “A PAC includes an equation or other model or algorithm that takes one or more parameters, such as ambient temperature… engine torque, power turbine shaft rotational speed”) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate operational data that includes engine parameters such as rotational speed, ambient temperature ect. as taught by Vala to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order to apply robust “Training data [which] can include flight test data [operational/historical data] for an engine, flight test data for a vehicle, flight test data for a fleet, and/or an aggregation of flight test data for a plurality of vehicles” (Vala Col 6 line 34-37)

Regarding claim 19
Rai/Goldberg teaches the machine in claim 18.
Further, Rai teaches, inputting additional operational data to the non-physics based model, the additional operational data associated with a first additional machine including a first additional rotatable structure  (¶ 0023 “The system 100 may include an onsite monitor OSM 16 (hereinafter `OSM`) for collecting operational data of the rotor blades 311[ a second plurality taught by Vala]”, ¶008 “and estimating data regarding… rotor blade crack propagation time”, ¶ 0029 “for example.., neural network methods…) the additional operational data associated with a first additional machine including a first additional rotatable structure (¶ 0027 “The known heath of rotating rotor blade may include, for example, factors such as known cracks and lengths in the rotating rotor blade 311”, See Fig 1. The OSM data input into the model) generating, as an output of the non-physics based model, a fatigue crack growth prediction …based on the fatigue crack growth prediction. (¶ 0029 “for example.., neural network methods… can be used for fusing the features in the decision level fuser 19… 19 determines cracks and predicts cracks and crack risk” See Fig 1. The OSM data input into the model associated with a rotatable structures)
	Rai/Goldberg does not appear to explicitly teach generating an automated maintenance message 
	However, Vala when addressing issue relating to machine health prediction teaches, generating an automated maintenance message (Col 3 line 1- 2 “For example, in an embodiment, if the temperature margin is zero, then a notification [ maintenance message] to remove the engine for maintenance can be generated [by the computing system]” 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate generating an automated maintenance message as taught by Vala to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order to expedite awareness of machine failure by generating “a notification to remove the engine for maintenance” (Vala Col 3 line 1-2)


Claim 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg/Vala in view of Lin et al. US publication number US-6205239-B1, hereinafter Lin.

Regarding claim 4
	Rai/Goldberg/Vala teaches the machine in claim 2.
	Rai/Goldberg/Vala does not appear to explicitly teach performing one or more maintenance operations associated with the first rotatable structure based on the automated maintenance message.
	However, Lin when addressing issues related to computer systems performing maintenance, teaches performing one or more maintenance operations associated with the first rotatable structure based on the automated maintenance message (Col 2 line 34-38 “the computer [processor] … to deliver a repair instruction to a repair tool… and a repair tool coupled to the computer for receiving a repair instruction therefrom and operable to perform the repair instruction”
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of directing maintenance through the use of a computer operated repair tool as taught by Lin to the disclosed invention of Rai/Goldberg/Vala.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to locate potential problems, identify problems, and take corrective action to obviate the source of the defect, and if possible, to repair the defect, [which] can make a significant difference in the performance of manufacturing process” (Lin Col 1 line 40-45)

Regarding claim 20
Rai/Goldberg/Vala teaches the machine in claim 18.
	Rai/Goldberg/Vala does not appear to explicitly teach performing one or more maintenance operations for the first additional rotatable structure based on the automated maintenance message.
	However, Lin when addressing issues related to computer systems performing maintenance, teaches performing one or more maintenance operations for the first additional rotatable structure based on the automated maintenance message. (Col 2 line 34-38 “the computer [processor] … to deliver a repair instruction to a repair tool… and a repair tool coupled to the computer for receiving a repair instruction therefrom and operable to perform the repair instruction”
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of directing maintenance through the use of a computer operated repair tool as taught by Lin to the disclosed invention of Rai/Goldberg/Vala.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to locate potential problems, identify problems, and take corrective action to obviate the source of the defect, and if possible, to repair the defect, [which] can make a significant difference in the performance of manufacturing process” (Lin Col 1 line 40-45)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg in view of Lin et al. US publication number US-6205239-B1, hereinafter Lin.

Regarding claim 15
Rai/Goldberg teaches the machine in claim 14.
Further Rai Teaches, based at least in part on the fatigue crack growth.. (¶ 0029 “for example.., neural network methods… can be used for fusing the features in the decision level fuser 19… 19 determines cracks and predicts cracks and crack risk” See Fig 1. The OSM data input into the model associated with a rotatable structures)
	Rai/Goldberg does not appear to explicitly teach performing one or more maintenance operations for the one or more rotatable components of the machine
	However, Lin when addressing issues related to computer systems performing maintenance, teaches performing one or more maintenance operations for the one or more rotatable components of the machine (Col 2 line 34-38 “the computer [processor] … to deliver a repair instruction to a repair tool… and a repair tool coupled to the computer for receiving a repair instruction therefrom and operable to perform the repair instruction”
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of directing maintenance through the use of a computer operated repair tool as taught by Lin to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to locate potential problems, identify problems, and take corrective action to obviate the source of the defect, and if possible, to repair the defect, [which] can make a significant difference in the performance of manufacturing process” (Lin Col 1 line 40-45)



Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg in view of Goldfine et al. US publication number US-8494810-B2, hereinafter Goldfine.

Regarding claim 6
Rai/Goldberg teaches the machine in claim 1.
	Further, Goldberg teaches, constructing the non-physics based model. (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network” The examiner notes that a computer system containing a processor must include computer readable memory storing instructions.) 
	Goldberg does not appear to explicitly teach determining a fatigue crack growth rate associated with a plurality of cycles 
	However, Goldfine, when addressing issues related to flaw growth prediction teaches determining a fatigue crack growth rate associated with a plurality of cycles (¶ 0069 “The flaw [crack] growth rate predicted by the model may depend on the operating conditions incurred during each cycle by the component”)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate determining a fatigue crack growth rate associated with a plurality of cycles as taught by Goldfine to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order to detect component failure “caused by the development and growth of flaws in the component” (Goldfine Col 1 ¶ 2)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg/Goldfine in view of Buchmueller et al. US publication number US-10053236-B1, hereinafter Buchmueller.

Regarding claim 7
Rai/Goldberg/Goldfine teach the machine in claim 1.
Further, Goldberg teaches, constructing the non-physics based model. (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network” The examiner notes that a computer system containing a processor must include computer readable memory storing instructions.)
Further, Goldfine teaches, model is based at least in part on the fatigue crack growth rate. (¶ 0069 “The flaw [crack] growth rate predicted by the model may depend on the operating conditions incurred during each cycle by the component”)
Rai/Goldberg/Goldfine does not appear to explicitly teach the operations further comprise obtaining environmental condition data; determining the fatigue crack growth rate is based at least in part on the environmental condition data.
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches the operations further comprise obtaining environmental condition data (¶0024 Background “Such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions…when an aerial vehicle”) determining the fatigue crack growth rate is based at least in part on the environmental condition data (¶0029 Description “The operational data and the testing data may be provided to the machine learning system or tool to determine whether the data, individually or collectively, suggests that one or more pending or emerging microfractures, cracks”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate environmental data to in the operational data to determine fatigue crack growth as taught by Buchmueller to the disclosed invention of Rai/Goldberg/Goldfine.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Claim 9, 10 and 17  are  rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg in view of Buchmueller et al. US publication number US-10053236-B1, hereinafter Buchmueller.

Regarding claim 9
Rai/Goldberg teach the machine in claim 1.
Further, Goldberg teaches, constructing the non-physics based model. (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network” The examiner notes that a computer system containing a processor must include computer readable memory storing instructions.)
Rai/Goldberg does not appear to explicitly teach based at least in part on the environmental condition data. 
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches based at least in part on the environmental condition data. (¶0024 Background “Such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions…when an aerial vehicle”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate environmental data to in the operational data as taught by Buchmueller to the disclosed invention of Rai/Goldberg.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Regarding claim 10
Rai/Goldberg teach the machine in claim 1.
Rai/Goldberg does not appear to explicitly teach processing the historical operational data to determine one or more input features for training the non-physics based model using the machine learning technique wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles.
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches processing the historical operational data (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time or operating history or characteristics, or any other standard.”) to determine one or more input features for training the non-physics based model using the machine learning technique (¶0028 “data that is known to be associated with an unsatisfactory condition of the aerial vehicle, or a signature determined based on such data, may be provided to the machine learning system as training inputs”) wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles. (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time [analogous to count of known operation cycles] or operating history or characteristics, or any other standard”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to include historical data, consisting of at least machine run time, to the input for training a machine learning model as taught by Buchmueller to the disclosed invention of Rai/Goldberg.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Regarding claim 17
Rai/Goldberg teaches the machine in claim 14.
Further, Rai teaches obtaining historical operational data associated with one or more rotatable structures (¶ 0027 “The known heath of rotating rotor blade may include, for example, factors such as known cracks and lengths in the rotating rotor blade 311”)
Rai/Goldberg does not appear to explicitly teach processing the historical operational data to determine one or more input features for training the non-physics based model using the machine learning technique wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles.
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches processing the historical operational data (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time or operating history or characteristics, or any other standard.”) to determine one or more input features for training the non-physics based model using the machine learning technique (¶0028 “data that is known to be associated with an unsatisfactory condition of the aerial vehicle, or a signature determined based on such data, may be provided to the machine learning system as training inputs”) wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles. (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time [analogous to count of known operation cycles] or operating history or characteristics, or any other standard”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to include historical data, consisting of at least machine run time, to the input for training a machine learning model as taught by Buchmueller to the disclosed invention of Rai/Goldberg.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Claim 16  is  rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg in view of Buchmueller et al. US publication number US-10053236-B1, hereinafter Buchmueller. Further in view of Goldfine et al. US publication number US-8494810-B2, hereinafter Goldfine.

Regarding claim 16
Rai/Goldberg teaches the machine in claim 14.
Further, Goldberg teaches, constructing the non-physics based model (Col 3 line 59-61 “A processor… performs the feature generation as well as the design, training and testing of the neural network [non-physics based model]”) 
Rai/Goldberg does not appear to explicitly teach is based at least in part on the environmental condition data;
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches based at least in part on the environmental condition data. (¶0024 Background “Such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions…when an aerial vehicle”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to modify operational data to include environmental data as taught by Buchmueller to the disclosed invention of Rai/Goldberg.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)
Rai/Goldberg/Buchmueller does not appear to explicitly teach determining a fatigue crack growth rate associated with a plurality of cycles…the fatigue crack growth rate is based at least in part on the environmental condition data;
Additionally, Goldfine, when addressing issues related to flaw growth prediction teaches a fatigue crack growth rate associated with a plurality of cycle, the fatigue crack growth rate is based at least in part on the environmental condition data; (Goldfine ¶ 0069 “The flaw [crack] growth rate predicted by the model may depend on the operating conditions [including environmental conditions taught by Buchmueller] incurred during each cycle by the component”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate determining a fatigue crack growth rate associated with a plurality of cycles as taught by Goldfine to the disclosed invention of Rai/Goldberg/Buchmueller.
	One of ordinary skill in the arts would have been motivated to make this modification in order to detect component failure “caused by the development and growth of flaws in the component” (Goldfine Col 1 ¶ 2)

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Rai/Goldberg in view of Kennedy et al. US publication number US-10284585-B1, hereinafter Kennedy.

Regarding claim 12
Rai/Goldberg teach the machine in claim 1.
Rai/Goldberg does not appear to explicitly teach the non-physics based model comprises a random forest model and the random forest model comprises a classification model and a regression model.
	However, Kennedy, when addressing issues related to computer based pattern recognition using Random Forest models teaches the non-physics based model comprises a random forest model (¶0015 “A random forest is machine-learning technique”) the random forest model comprises a classification model and a regression model. (¶0033 “In some embodiments, there are two types of decision trees, a classification tree having discrete classification buckets and a regression trees having continuous classification variables”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a random forest model capable of outputting classifications and/or outputting a continuous regression as taught by Kennedy to the disclosed invention of Rai/Goldberg.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a computer system for pattern recognition that uses a Random Forest model.


Response to Arguments
Applicant's arguments filed 26 April, 2021 have been fully considered but they are not persuasive.
Regarding claim 1
In response to applicant's argument that Goldberg is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case:
Applicant asserts  that Goldberg is not in the same field of endeavor as the claimed invention. Applicant states that the “application relates to… fatigue crack growth prediction” and that “Goldberg relates to… diagnosis of breast tumors.” As the applicant conceded in remarks, analogous art does not require that the reference be from the same field of endeavor as the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor.
Applicant holds that “Goldberg is not reasonably pertinent to the problem of predicting fatigue crack growth.” When taken as a whole the problems implicitly presented in claim 1 include: obtaining data, correlating said data, and constructing a non-physics based model to perform the correlation. In order to address the problem of fatigue crack growth, Rai teaches obtaining and correlating data. However, it does not teach constructing a model for correlating said data. Further, the specification states “most existing methods that determine fatigue crack growth adopt a physics-based approach… is computationally intensive and may not be ideal for near real-time or real- time application.” (¶0004) Given that physics-based models are computationally intensive, while machine learning techniques, non-physics based models, when trained can perform very efficiently. (¶0021) A person of ordinary skill in the art would look to prior art that teaches the construction of a non-physics based model to address this lack of efficiency not addressed by Rai. The sub-problem of constructing a non-physics based model is addressed by Goldberg, which teaches the construction of a neural network, a type of non-physics based model, that employs machine learning techniques to improve the speed and/or efficiency of an inference problem similar to the problem of the instant invention, therefore Goldberg  qualifies as analogous art.

In response to applicant's argument is that “Goldberg does not appear to teach or suggest that the processor 36 designs a non-physics based neural network.” Firstly, the amended claims recite a non-physics based model, not a non-physics based neural network. Words recited in a claim are given their “plain meaning” unless such a meaning is inconsistent with the specification (MPEP 2111.01). Given that no explicit definition of “non-physics based model” is given to the contrary, a non-physics based model is a model having at least a non-physics based aspect, when given its plain meaning. As stated in the updated rejection of claim 1, a neural network model performs computation without the influence of explicitly defined physical relationships, rather the computations are based on mathematical relationships (non-physics based)  implicit in the training data. Thus a neural network model corresponds to a non-physics model.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehramanesh can be reached on 5712703351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122